Case 1:20-cv-02475-NYW Document 1-2 Filed 08/18/20 USDC Colorado Page 1 of 1




                           UNITED STATES DISTRICT COURT
                                       for the
                               DISTRICT OF COLORADO

     Deborah Laufer, an Individual,
                  Plaintiff,                   Civil Action No.
     v.
     Randall J. Looper, and Cynthia C.
     Looper d/b/a Elk Run Inn,
                  Defendants.

                              SUMMONS IN A CIVIL ACTION

      To:         Randall Looper d/b/a Elk Run Inn
                  627 W. Victory Way, Craig, CO 81625

            A lawsuit has been filed against you.

          Within 21 days after service of this summons on you (not counting the day
   you received it) — or 60 days if you are the United States or a United States agency,
   or an officer or employee of the United States described in Fed. R. Civ. P. 12 (a)(2)
   or (3) — you must serve on the plaintiff an answer to the attached complaint or a
   motion under Rule 12 of the Federal Rules of Civil Procedure. The answer or motion
   must be served on the plaintiff or plaintiff’s attorney, whose name and address are:

                                 Suzette M. Marteny Moore
                                   S. MOORE LAW, PLLC
                                   2690 S. Combee Road
                                     Lakeland, FL 33803
                                      (863) 229-2140 (t)
                                 Eservice@SMooreLaw.com
                                 S.Moore@SMooreLaw.com

   If you fail to respond, judgment by default will be entered against you for the relief
   demanded in the complaint. You also must file your answer or motion with the
   court.

                                                CLERK OF COURT
    Date: ________________________              _______________________
                                                Signature of Clerk or Deputy
